—Appeal by *454the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered April 6, 2001, convicting him of assault in the first degree and attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his challenge to the voluntariness of the plea since he never moved to withdraw his plea or vacate the judgment of conviction (see People v Lopez, 71 NY2d 662, 665; People v Aloisi, 177 AD2d 491). In any event, the defendant’s guilty plea was knowingly, voluntarily, and intelligently made (see People v Fiumefreddo, 82 NY2d 536, 543; People v Harris, 61 NY2d 9).
The sentence imposed was not excessive (see People v Kazepis, 101 AD2d 816).
The defendant’s remaining contentions are without merit. Smith, J.P., O’Brien, H. Miller and Cozier, JJ., concur.